 


114 HR 2135 IH: Promoting Opportunity for Disability Benefit Applicants Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2135 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Sam Johnson of Texas (for himself, Mr. Boustany, Mr. Reed, Mr. Young of Indiana, and Mrs. Black) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend titles II and XVI of the Social Security Act to provide certain individuals with information on employment support services. 
 
 
1.Short titleThis Act may be cited as the Promoting Opportunity for Disability Benefit Applicants Act.  2.Providing information on public or private employment support services (a)Amendment to title IITitle II of the Social Security Act (42 U.S.C. 401 et seq.) is amended by inserting after section 218 the following: 
 
219.Information on employment support servicesThe Commissioner of Social Security may provide individuals who are denied benefits under this title based on an adverse determination of disability information on appropriate public or private entities that provide employment services, vocational rehabilitation services, or other support services. . (b)Amendment to title XVISection 1615 of such Act (42 U.S.C. 1382d) is amended by inserting after subsection (a) the following: 
 
(b)The Commissioner of Social Security may provide individuals who are denied benefits under this title based on an adverse determination of disability information on appropriate public or private entities that provide employment services, vocational rehabilitation services, or other support services. . (c)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to applications for monthly benefits filed on or after the date that is 180 days after the date of the enactment of this Act. 
 
